Exhibit 10.1 EXCHANGE AGREEMENT BY AND BETWEEN MERRILL LYNCH & CO., INC AND BLACKROCK, INC. Dated as of December 26, 2008. EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (this "Agreement") is made and entered into as of December 26, 2008 by and among Merrill Lynch & Co., Inc., a Delaware corporation ("Merrill Lynch") and BlackRock, Inc., a Delaware corporation ("BlackRock"). WHEREAS, BlackRock and Merrill Lynch are parties to an Amended and Restated Stockholder Agreement, dated as of July 16, 2008 (as so amended and restated, the "Merrill Lynch Stockholder Agreement"); WHEREAS, on September 15, 2008, Merrill Lynch entered into a merger agreement with Bank of America Corporation ("Bank of America"), pursuant to which, effective as of the closing of the transactions contemplated thereby, a subsidiary of Bank of Americawill merge with and into Merrill Lynch (the "Merrill Lynch Merger"); WHEREAS, the Merrill Lynch Merger shall constitute a Change of Control of Merrill Lynch under the terms of the Merrill Lynch Stockholder Agreement; WHEREAS, in connection with the Merrill Lynch Merger and the Merger Change of Control, BlackRock and Merrill Lynch propose to enter into a series of transactions whereby Merrill Lynch will exchange (i) 49,865,000 shares of BlackRock Common Stock (as defined herein) for a like number of shares of Series B Preferred Stock (as defined herein) and (ii) 12,604,918 shares of Series A Preferred Stock (as defined herein) for a like number of shares of Series B Preferred Stock (the "Merrill Lynch Exchanges"); and WHEREAS, concurrently with the Merrill Lynch Exchanges, the PNC Financial Services Group, Inc. ("PNC") will exchange (i) 17,872,000 shares of BlackRock Common Stock for a like number of shares of Series B Preferred Stock and (ii) up to 2,940,866 shares of Common Stock for a like number of shares of Series C Preferred Stock (as defined herein) (the "PNC Exchanges" and together with the Merrill Lynch Exchanges, the "Exchange Transactions"); NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein set forth, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as follows: ARTICLE
